DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are not in compliance with 37 CFR 1.84(b), which states:  
Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
(emphasis added). Applicant’s invention does not fall into the categories of exceptions detailed above. Therefore, Examiner objects to Applicant’s drawings, and appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil US 20180014659 A1, hereinafter Patil.
Re Claim 1, Patil teaches:
	A removable (at least [0026] “Hammock 155 represents a bed/holder (e.g., made of cloth or other suitable material) for holding an infant 160, and is suitably attached to dock 150”.) pendulum-operated swing mechanism comprising in combination (at least [Abstract] “A cradle with a resonant, high efficiency mechanism for swinging (oscillating) the cradle with multiple swinging styles […] For horizontal oscillations, the system acts like a pendulum”.): 
at least one lateral elongate member (at least Fig. 1 element 150) and one vertical elongate member (at least Fig. 1 element 121); 
said lateral elongate member having a proximal end connected to a housing panel (at least Fig. 1 element 165) and a distal end removably connected to a larger object having a first swing axis (at least Fig. 1 with Examiner’s labeling below. The larger object is [0026] “hammock 155”.); 
said vertical elongate member having a proximal end connected to said housing panel (at least Fig. 1 and [0026] “Dock 150 is attached to shaft 121 via a pivot 165 that allows the load 190 to be rotated about the Z axis, while still being attached to shaft 121”.) and a distal end (at least Fig. 1 element 140 and [0025] “Motor 140 (which may be implemented, for example, as a DC motor, DC servo motor or a stepper motor) is fixed to shaft 121”.) connected to a smaller object having a second swing axis (at least Fig. 1 and [0025] “motor shaft (shaft of the motor) 143 is along the X direction in FIG. 1. An eccentric mass 142 is connected to motor shaft 143, and is rotatable about the X direction by activating the motor”.); and 
said housing panel including a device (at least Fig. 1 element 140) that operatively moves said vertical elongate member about said second swing axis, which in turn moves said smaller object about said second swing axis, which in turn moves said larger object about said first swing axis (at least Figs. 1-3 and [0029] “the motor 140 rotates the eccentric mass 142 about the X-axis i.e., the eccentric mass 142 moves in the YZ plane. Due to the rotation of the eccentric mass 142, the direction of centrifugal force exerted by the eccentric mass 142 on the motor shaft 143 undergoes a rotation. Hence a rotating force is applied to the load 190. As is well known in the relevant arts, rotation in a plane is equivalent to two simultaneous oscillations in two dimensions”.).

    PNG
    media_image1.png
    601
    703
    media_image1.png
    Greyscale

Re Claim 4, Patil teaches:
The removable pendulum-operated swing mechanism of claim 1 (detailed with respect to claim 1), wherein said larger object comprises a furniture-style object (at least Fig. 1 with Examiner’s labeling above. The larger object is [0026] “hammock 155”.).
Re Claim 5, Patil teaches:
The removable pendulum-operated swing mechanism of claim 4 (detailed with respect to claim 4), wherein said furniture-style object comprises a hammock (at least Fig. 1 with Examiner’s labeling above. The larger object is [0026] “hammock 155”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Wu US 20130213159 A1, hereinafter Wu.
Re Claim 2, Patil teaches:
The removable pendulum-operated swing mechanism of claim 1 (detailed with respect to claim 1), wherein said device comprises and motor (at least Figs. 1-3 element 140 and [0025] “Motor 140”.).
Patil does not explicitly teach:
a photocoupler, turnplate.
However, Wu teaches:
a photocoupler, turnplate (at least Fig. 2 and [0033] “photocoupler 44” and [0034] “turnplate 13”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the swing mechanism taught by Patil with the sensors taught by Wu because both are directed towards the same field of endeavor of swing mechanism sensors (Patil Fig. 3 element 330 teaches motion sensors and photocoupler/turnplate are used as motion sensors) and doing so involves use of a known technique (incorporating photocoupler/turnplate motion sensor as taught by Wu) to a known device (swing mechanism taught by Patil) with predictable results. A person having ordinary skill would have been motivated to do so because “The micro-control processor controls the photocoupler to detect the grating and adjust the rotation speed of the motor” (Wu [0008]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Sclare et al US 20120066833 A1, hereinafter Sclare.
Re Claim 3, Patil teaches:
The removable pendulum-operated swing mechanism of claim 1 (detailed with respect to claim 1). 
Patil does not explicitly teach:
wherein said device comprises an electromagnet, Hall effect sensor, and magnet.
However, Sclare teaches:
wherein said device comprises an electromagnet (at least Figs. 4-5 and [0035] “electromagnetic coil 11”.), Hall effect sensor (at least Figs. 4-5 and [0035] “the motion sensor may comprise an optical sensor, Hall effect sensor”.), and magnet (at least Figs. 4-5 and [0035] “permanent magnet 12”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/6/2021